DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 9 February 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. §§ 102 & 103 have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 U.S.C. §§ 102 & 103 have been withdrawn.

Allowable Subject Matter
4.	Claims 1-9 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1, as amended by Applicant, distinguishes over the previously cited prior art.  Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination., especially the amended determining step when considered with respect to claim 1 as a whole.  The closest prior art discovered is the combination of Lasserre (US-2021/0218969), Zhu (W. Zhu, Y. Xu, L. Li and Z. Li, “Lossless point cloud geometry compression via binary tree partition and intra prediction,” 2017 IEEE 19th International Workshop on Multimedia Signal Processing (MMSP), 2017, pp. 1-6, doi: 10.1109/MMSP.2017.8122226), Pavlovic (US-2019/0341930), Faramarzi (US-2020/0219285), Flynn (US-2020/0302651), and Kong (US-2020/0302621).  However, none of the prior art cited above fully teaches claim 1, either singly or in an obvious combination.  Therefore, claim 1 distinguishes over the prior art.  Examiner also cites the following references, which all post-date the effective filing date of the claimed invention, to show the state of the art around the time of the invention and further demonstrate the novelty and non-obviousness of the claimed invention: Zaghetto (US-2021/0400280), Gao (US-2021/0248784), and Zhang (US-2021/0248785), each of which teaches aspects of the claimed nodal arrangement and are at least similar to the claimed invention, but are not prior art.
Independent claim 17 distinguishes over the prior art for the reasons set forth above with respect to claim 1.  Claims 2-9 and 18-20 each distinguish over the prior art at least due to their respective dependencies.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lasserre (US-2021/0218969) in view of Zhu (W. Zhu, Y. Xu, L. Li and Z. Li, “Lossless point cloud geometry compression via binary tree partition and intra prediction,” 2017 IEEE 19th International Workshop on Multimedia Signal Processing (MMSP), 2017, pp. 1-6, doi: 10.1109/MMSP.2017.8122226).
	Regarding claim 10:  Lasserre discloses one or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to (fig 18(1204) and [0147] of Lasserre): receive encoded node information for nodes corresponding to a plurality of points representing a three-dimensional (3D) scene (fig 2(54), fig 3, [0043], [0046], and [0067]-[0069] of Lasserre – encoded point clouds of 3D image or video scenes stored in memory 54 are received by the decoder 52), wherein one or more child nodes correspond to respective points of the 3D scene (fig 3(‘1x1’) and [0069]-[0070] of Lasserre – tree can be sub-divided to individual points included in corresponding finest nodes at the finest level of the prediction tree); decode the encoded node information (fig 2(52) and [0068] of Lasserre), wherein, in decoding the encoded node information, the program instructions cause the one or more computing devices to further: decode respective indicated child nodes according to prediction techniques included in the node information for the child nodes ([0061]-[0063], [0104]-[0105], [0123]-[0124], and [0130]-[0132] of Lasserre – decode according to whether splitting technique is applied, which coding mode applied, and so on); and store or render the plurality of points of the 3D scene decoded from the node information (fig 2(56) and [0068] of Lasserre).
	Lasserre does not disclose wherein one or more ancestor nodes of the one or more child nodes correspond to respective points of the 3D scene.
	Zhu discloses wherein one or more ancestor nodes of the one or more child nodes correspond to respective points of the 3D scene (fig 1; fig 2(a); and Section II(B) of Zhu).
	Lasserre and Zhu are analogous art because they are from the same field of endeavor, namely 3D point cloud data encoding and decoding.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to also have one or more ancestor nodes of the one or more child nodes correspond to respective points of the 3D scene, as taught by Zhu.  The motivation for doing so would have been to improve the performance of the overall algorithm (see, for example, the last two paragraphs of Section II(B) of Zhu).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
	Regarding claim 11:  Lasserre in view of Zhu discloses the one or more non-transitory, computer-readable storage media of claim 10 (as rejected above), wherein the encoded node information further comprises correction values for the predicted node values ([0115]-[0118], and [0140]-[0141] of Lasserre – various correction values to correct various prediction errors for the nodes), wherein to decode the respective indicated child nodes the program instruction, when executed on or across the one or more computing devices, cause the one or more computing devices to further: determine respective predicted node values for individual ones of the one or more child nodes based on respective prediction techniques included in the node information for the individual ones of the child nodes, wherein the prediction technique is applied to one or more ancestor nodes of the individual child node to predict the node value for the individual child node (fig 4 and [0071]-[0072] of Lasserre – prediction techniques applied to nodes at each level, from ancestor node 156 to individual point level (child node) if occupied); and apply the correction values included in the node information for the respective nodes to determine reconstructed node values for the individual ones of the child nodes ([0031], [0046], [0092]-[0093], [0099], and [0114]-[0118] of Lasserre – distortion and motion vectors according to spatial location errors, and various attribute errors).
	Regarding claim 12:  Lasserre in view of Zhu discloses the one or more non-transitory, computer-readable storage media of claim 11 (as rejected above), wherein the reconstructed node values for the individual ones of the child nodes comprise: reconstructed spatial information for the individual ones of the child nodes ([0031], [0092]-[0093], and [0099] of Lasserre – distortion and motion vectors according to spatial location errors); or ([0046], [0092], and [0114] of Lasserre – distortion determinations can also be performed according to various attributes, such as color, transparency, and reflectance).
	Regarding claim 13:  Lasserre in view of Zhu discloses the one or more non-transitory, computer-readable storage media of claim 10 (as rejected above), wherein the encoded node information additionally indicates ancestor node to child node relationships for individual ones of the one or more child nodes (fig 4, [0050], [0070]-[0073], and [0139] of Lasserre), wherein the prediction techniques included in the node information for the individual ones of the one or more child nodes indicate one or more ancestor nodes for the individual child node from whom node values are used as inputs in the prediction technique for the individual child node (fig 4, [0072]-[0073], and [0139]-[0142] of Lasserre).
	Regarding claim 14:  Lasserre in view of Zhu discloses the one or more non-transitory, computer-readable storage media of claim 10 (as rejected above), wherein the received encoded node information is for nodes of a first level of detail (LOD) for the 3D scene (fig 13(top cube), [0125]-[0126], and [0131] of Lasserre – coarsest cube corresponds to first level of detail), wherein the program instructions, when executed by the one or more computing devices, further cause the one or more computing devices to: receive additional encoded node information for other nodes of a second level of detail for the point cloud (fig 13(middle cube), [0125]-[0126], and [0131] of Lasserre – cube after first splitting corresponds to second level of detail); decode the additional encoded node information ([0130]-[0131] of Lasserre – encoded volumes and sub-volumes are decoded), wherein, in decoding the additional encoded node information, the program instructions cause the one or more computing devices to further: decode respective indicated child nodes of the second level of detail according to prediction techniques included in ([0061]-[0063], [0104]-[0105], [0123]-[0124], and [0130]-[0132] of Lasserre – decode according to whether splitting technique is applied, which coding mode applied, and so on); and store or render the plurality of points of the 3D scene, including points of the first level of detail (LOD) and points of the second level of detail (LOD) (fig 2(56), fig 3, fig 13, [0068], and [0131] of Lasserre – decoded at all pertinent levels of detail).
	Regarding claim 15:  Lasserre in view of Zhu discloses the one or more non-transitory, computer-readable storage media of claim 14 (as rejected above), wherein for at least some of the child nodes of the second level of detail, the prediction technique for the at least some child nodes predicts the node values for the child nodes of the second level of detail based on node values of ancestor nodes in the first level of detail (fig 4 and [0070]-[0071] of Lasserre).

7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lasserre (US-2021/0218969) in view of Zhu (W. Zhu, Y. Xu, L. Li and Z. Li, “Lossless point cloud geometry compression via binary tree partition and intra prediction,” 2017 IEEE 19th International Workshop on Multimedia Signal Processing (MMSP), 2017, pp. 1-6, doi: 10.1109/MMSP.2017.8122226), and in further view of Faramarzi (US-2020/0219285).
	Regarding claim 16:  Lasserre in view of Zhu discloses the one or more non-transitory, computer-readable storage media of claim 10 (as rejected above).  Lasserre in view of Zhu does not disclose wherein the encoded node information comprises node information for multiple frames in time, and wherein at least some of the prediction techniques included in the node information for the individual ones of the child nodes comprise prediction techniques that use ancestor nodes of the individual ones of the child nodes that are included in other ones of the 
	Faramarzi discloses wherein the encoded node information comprises node information for multiple frames in time ([0036]-[0037] of Faramarzi), and wherein at least some of the prediction techniques included in the node information for the individual ones of the child nodes comprise prediction techniques that use ancestor nodes of the individual ones of the child nodes that are included in other ones of the frames in time to predict node values for the individual ones of the nodes in a different one of the frames in time (fig 6B, fig 8(804-810), [0122], [0153], [0169]-[0170], [0181], and [0186] of Faramarzi – down-sampled to lower level of detail (corresponding to ancestor nodes), used across multiple frames, and then up-sampled (corresponding to child nodes)).
	Lasserre and Faramarzi are analogous art because they are from the same field of endeavor, namely 3D point cloud data encoding and decoding.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the encoded node information comprise node information for multiple frames in time, and have at least some of the prediction techniques included in the node information for the individual ones of the child nodes comprise prediction techniques that use ancestor nodes of the individual ones of the child nodes that are included in other ones of the frames in time to predict node values for the individual ones of the nodes in a different one of the frames in time, as taught by Faramarzi.  The motivation for doing so would have been to more efficiently encode multi-frame/video point cloud data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lasserre according to the relied-upon teachings of Faramarzi to obtain the invention as specified in claim 16.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616